And it was contended for the defendants that an action for conspiracy could not be maintained by the plaintiff, unless he could show that he had some specific lien upon the property of Wilbour, either by attachment or otherwise, which was defeated by the alleged fraudulent transfer.
The plaintiff charges the defendants with conspiring for the purpose of depriving him of his remedy on the property of Wilbour for the recovery of his debt. The declaration sets forth that Wilbour, being indebted to the plaintiff in the sum of $6,000, executed to Spencer an absolute bill of sale of his stock of goods, with the understanding that the *Page 127 
goods were to be removed from New York, where they were liable to attachment, into Rhode Island, and that the plaintiff was thereby defrauded of his remedy against them. It is generally true in law that for every injury there is a remedy, but the party must prove his injury in order to entitle him to the remedy. The charge is a charge of fraud, and must be clearly made out. In this case it is not denied that Wilbour owed the plaintiff the sum of 6,000, that the debt was incurred on goods sold to stock the defendant, Wilbour's, store in New York; nor is it denied that on the 29th of December, 1851, Wilbour had on hand a stock worth about $6,000, and that at that time he made to Spencer a clear bill of sale of the same without any consideration; and that the goods were brought to Providence and there stored and afterwards sold by Spencer. Spencer's account of this transaction is that the goods were brought to Providence to be sold for the benefit of Wilbour's creditors, under such preferences as he chose to make; he attempting to do in this informal way what ought to have been done in a more regular way by an assignment, and that there was no intent to convert them to the use of the defendants or to defraud the creditors of Wilbour. Now you will look into all the circumstances, whether admitted or disputed, and if upon a fair consideration you shall think the goods were honestly taken with a bona fide intent to pay the debts of the creditors, and not to defraud the plaintiff or to compel him to a compromise, then you need go no further, for though the bill of sale constituted no legal transfer of the property as to creditors, but still left it open to attachment, yet if their motive was honest the defendants cannot be liable upon a charge of fraudulent conspiracy. But if their motive was to secrete the *Page 128 
property, or to compel Handy to a compromise upon their own terms without making an exhibit of the affairs of Wilbour, then they are legally guilty of a conspiracy. The question turns entirely upon their motive in the transaction, and lies wholly within the province of the jury.
If the defendants were actuated by a dishonest motive, it will then remain for you to award the plaintiff damages. Whatever damages he has sustained you will award to him; if he was the sole creditor he is entitled to full payment, if the proceeds of the sale of the goods were sufficient for that purpose; if there were other creditors, with equal or greater claims on the property, this will be a matter for you to consider in determining the damages to be given.
The jury were unable to agree.